Case: 2:19-cv-04209-SDM-KAJ Doc #: 44 Filed: 12/08/20 Page: 1 of 5 PAGEID #: 376



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

DAVID FORTNEY, et al.,



                       Plaintiffs,

        v.                                           Civil Action 2:19-cv-04209
                                                     Judge Sarah D. Morrison
                                                     Magistrate Judge Jolson
WALMART INC.,

                       Defendant.


                                     OPINION AND ORDER

        This matter is before the Court on Defendant’s Motion for Leave to File Amended Answer.

(Doc. 40). For the reasons that follow, Defendant’s Motion is GRANTED, and the Clerk shall

file Document Number 40-1 as the Amended Answer in this case.

   I.        BACKGROUND

        Plaintiffs David Fortney and Eli Triplett are former Walmart Auto Care Center employees.

(Doc. 1, ¶ 3). They filed this nationwide FLSA collective action and Rule 23 Ohio class action

against Defendant Walmart, Inc. (“Walmart”) on September 21, 2019. (Doc. 1). Broadly

speaking, Plaintiffs allege that Walmart required them to respond to work communications during

unpaid meal breaks and failed to compensate them accordingly. (See generally id.).

        Walmart moved to amend its Answer on October 5, 2020, during the first-tier notice phase

of conditional certification. (Doc. 40 at 2). It seeks to add an additional affirmative defense that

the Court lacks jurisdiction over “the claims of any out-of-state opt-in plaintiffs.” (Doc. 40-1 at

28). It relies on the Supreme Court’s decision in Bristol-Myers Squibb Co. v. Superior Court of

California, San Francisco Cty., which held, in a mass tort product-liability action, that it did not
Case: 2:19-cv-04209-SDM-KAJ Doc #: 44 Filed: 12/08/20 Page: 2 of 5 PAGEID #: 377




have personal jurisdiction over the nonresidents’ claims. (Doc. 40 at 2) (collecting cases) (citing

Bristol-Myers Squibb, 137 S. Ct. 1773 (2017)). Plaintiffs say Walmart waived this defense by

failing to assert it in its original Answer. (See generally Doc. 42). This matter is ripe for resolution.

    II.      STANDARD

          Two federal rules matter here. Rule 15(a) of the Federal Rules of Civil Procedure governs

Walmart’s request to amend, while Rule 12(h)(1) governs Plaintiffs’ waiver argument.

          Amendment: Walmart may amend its Answer only “with the opposing party’s written

consent or the [C]ourt’s leave.” Fed. R. Civ. P. 15(a). Leave shall be freely given “when justice

so requires.” Id. In deciding whether to permit amendment, the Court considers factors such as

notice and substantial prejudice to the opposing party, and undue delays in filing, among other

factors. Brooks v. Celeste, 39 F.3d 125, 130 (6th Cir. 1994). A motion to amend, however, “should

be denied if the amendment is brought in bad faith, for dilatory purposes, results in undue delay or

prejudice to the opposing party, or would be futile.” Colvin v. Caruso, 605 F.3d 282, 294 (6th Cir.

2010).

          Waiver: Generally, a defendant must raise a personal jurisdiction defense in its first

responsive pleading; otherwise, it is waived. Fed. R. Civ. P. 12(h)(1). But context matters, and,

in collective or class actions, courts do not universally apply this Rule before certification.

Compare Cruson v. Jackson Nat’l Life Ins. Co., 954 F.3d 240, 250 (5th Cir. 2020) (quotation marks

and citation omitted) (reversing district court’s decision finding that defendant waived personal

jurisdiction defense by failing to raise it in its first responsive pleading, noting that, “[p]rior to

class certification, . . . a personal jurisdiction defense as to putative non-resident class members

was not ‘available’ under Rule 12”); with Charvat v. Nat’l Holdings Corp., No. 2:14-CV-2205,

2018 WL 6732887, at *3 (S.D. Ohio July 26, 2018), report and recommendation adopted sub nom.



                                                   2
Case: 2:19-cv-04209-SDM-KAJ Doc #: 44 Filed: 12/08/20 Page: 3 of 5 PAGEID #: 378




Charvat v. Shampan Lamport LLC, No. 2:16-CV-120, 2018 WL 6732870 (S.D. Ohio Oct. 25,

2018) (denying defendant’s request to amend to add personal jurisdiction defense as to non-forum

putative class members). Notably, the Sixth Circuit has not yet resolved this open question.

   III.      DISCUSSION

          In support of amendment, Walmart emphasizes the early posture of this case. Specifically,

that the Court has not yet ruled on Plaintiffs’ Motion for Conditional Certification, and thus, has

not determined whether the non-Ohio opt-in plaintiffs should be permitted to proceed with their

claims. (Doc. 40 at 2). Still, Plaintiffs respond that Walmart’s personal jurisdiction defense comes

too late. To begin, Walmart failed to raise it in its original Answer. (Doc. 42 at 3). What is more,

say Plaintiffs, Walmart submitted to the jurisdiction of this Court by actively engaging in this case.

(Id. at 3–4). For legal support, Plaintiffs rely heavily on this Court’s decision in Charvat v.

National Holdings Corporation, in which the Court concluded that the defendant in a Rule 23 class

action waived its personal jurisdiction defense by failing to raise it earlier. See 2018 WL 6732887,

at *3. The Court denied the defendant’s request to amend its answer as a result. Id.

          This case is different. As Walmart emphasizes, Charvat was a Rule 23 class action,

whereas this is an FLSA collective action. Unlike Rule 23 class actions, each plaintiff in an FLSA

collective action must opt into the proceeding. See Monroe v. FTS USA, LLC, 860 F.3d 389, 397

(6th Cir. 2017). And the court does not determine whether each opt-in plaintiff’s claim will be

heard until after preliminary certification of the collective class, notice, discovery, and a final

certification hearing. See id. (explaining two-step certification process for FLSA collective

actions). Only then does the court more stringently examine whether the collective members of

the class are similarly situated under the FLSA. Id.




                                                  3
Case: 2:19-cv-04209-SDM-KAJ Doc #: 44 Filed: 12/08/20 Page: 4 of 5 PAGEID #: 379




       In Charvat, in which individual plaintiffs did not opt into the class, the defendant waited

“three-and-a-half years after filing its initial answer and seventeen months after filing its last

responsive pleading” to raise, “for the first time,” a personal jurisdiction defense. 2018 WL

6732887, at *2. Not so here. Walmart timely moved for leave to amend within the first-tier notice

phase of conditional certification and months before the Court’s amendment deadline. (Doc. 40

at 2; see also Doc. 30). More specifically, when Walmart filed its original Answer on November

18, 2019, there were only two named Plaintiffs—both Ohio residents. (Doc. 9). So it did not raise

a personal jurisdiction defense at that time.

       Just before Walmart filed its Answer, and in the months to come, notices of potential forum

and non-forum opt-in plaintiffs began trickling in. (See, e.g., Docs. 10, 20). In their Rule 26(f)

Report, the parties agreed that Walmart could take limited-scope depositions of the two named

Ohio Plaintiffs and two of the non-forum opt-in plaintiffs. (Doc. 30 at 2). Less than two weeks

later, Plaintiffs moved for conditional certification, expedited opt-in discovery, and Court-

supervised notice to potential opt-in plaintiffs. (Doc. 31). The parties agreed that Walmart could

take roughly two-and-a-half additional months to conduct the agreed limited depositions before

responding to the Motion. (Doc. 32). Following this limited discovery, on August 6, 2020,

Walmart responded to Plaintiffs’ Motion and moved for leave to amend its Answer less than two

months later (Docs. 38, 40).

       In sum, unlike the defendant in Charvat, Walmart did not sit on its personal jurisdiction

defense for years after receiving notice of potential non-forum opt-in class members. Rather, it

sought leave to amend only months after Plaintiffs asked the Court to certify a collective class of

over a dozen non-forum opt-in plaintiffs. Given this timeline, it would be unjust to say Walmart

waived its defense.



                                                4
Case: 2:19-cv-04209-SDM-KAJ Doc #: 44 Filed: 12/08/20 Page: 5 of 5 PAGEID #: 380




          Indeed, the Court has not yet ruled on whether these non-forum opt-in plaintiffs may

proceed against Walmart. In other words, Walmart is raising a personal jurisdiction defense

against individuals who are not yet plaintiffs in this case. See, e.g., Cruson, 954 F.3d at 250

(quoting Morlan v. Universal Guar. Life Ins. Co., 298 F.3d 609, 616 (7th Cir. 2002) (holding that

defendant did not waive its personal jurisdiction defense because “‘until certification there is no

class action but merely the prospect of one; the only action is the suit by the named plaintiffs”)).

Consequently, Walmart did not waive its personal jurisdiction defense, and the interests of justice

weigh in favor of granting Walmart leave to amend.

    IV.      CONCLUSION

          For the foregoing reasons, Defendant’s Motion for Leave to File Amended Answer (Doc.

40) is GRANTED, and the Clerk shall file Document Number 40-1 as the Amended Answer in

this case.

          IT IS SO ORDERED.



Date: December 8, 2020                               /s/ Kimberly A. Jolson
                                                     KIMBERLY A. JOLSON
                                                     UNITED STATES MAGISTRATE JUDGE




                                                 5
